Citation Nr: 0526578	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to service connection for a disorder of the 
hips, knees, ankles, and feet, claimed as secondary to DJD of 
the lumbar spine.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO increased the 
evaluation for the veteran's DJD of the lumbar spine from 
20 to 40 percent disabling, effective July 5, 2002, the date 
of his claim for an increased rating for this disorder.  He 
has asked for an even greater increase in the rating for this 
disorder.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).  The RO also denied his claim 
for service connection for a disorder of the hips, knees, 
ankles, and feet, claimed as secondary to the DJD of the 
lumbar spine.  

The Board remanded this case to the RO in September 2004 for 
additional development and consideration.  And still further 
development is needed.  So prior to deciding this appeal, the 
claims again are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran testified at his June 2004 videoconference 
hearing that he was receiving disability benefits from the 
Social Security Administration (SSA) because of the severity 
of his service-connected low back disability.  See page 11 of 
the transcript of that hearing.  

A copy of the SSA award is on file, but the underlying 
medical records have not been obtained.  

In a letter recently received at the Board in August 2005, 
after recertification of his appeal, the veteran requested 
that the documents considered in his award of SSA disability 
benefits also be considered in his current appeal with VA for 
a higher rate of compensation for his low back condition.  A 
review of his VA claim files shows that some of the evidence 
considered in the SSA's award consists of VA records that are 
already on file.  But the SSA decision also considered 
private medical records that are not on file and must be 
obtained before deciding this appeal since the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  See also Baker v. West, 11 Vet. 
App. 163, 169 (1998) (VA failed in duty to assist veteran by 
not obtaining SSA records in conjunction with an increased 
rating claim even when veteran only noted he was receiving 
Social Security disability).  See, too, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is again remanded to the RO (via the 
AMC) for the following development and consideration:  

1.  Contact the SSA and obtain all records 
(including from private doctors) concerning the 
veteran's award of disability benefits by that 
agency.  This request also includes copies of any 
hearing transcripts, etc.  If the RO learns that 
the records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record and the 
veteran appropriately notified in accordance with 
the Veterans Claims Assistance Act (VCAA).

2.  Then readjudicate the claims in light of the 
additional evidence obtained.  If benefits are 
not granted to the veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case (SSOC) and give them time 
to respond before returning the appeal to the 
Board for further appellate consideration.  



The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
relevant evidence and to accord due process. No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

